department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc dom fs corp tl-n-8535-98 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel delaware-maryland district cc ser dem bal from deborah a butler assistant chief_counsel field service cc dom fs subject leveraged_buyout transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent target promoter acquisition lp1 lp2 lp3 sh1 tl-n-8535-98 sh2 business agreement year1 year2 year3 date1 date2 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh m n p issue whether the temporary existence of transitory corporation acquisition can be disregarded for tax purposes and result in ignoring acquisition’s liabilities assumed by target conclusion the transitory corporation acquisition can be disregarded in the leveraged_buyout transaction at issue however disregarding acquisition does not result in disregarding or ignoring acquisition’s liabilities assumed by target tl-n-8535-98 facts target was formed in year1 by sh1 he and his wife owned all of the outstanding_stock equally target was engaged in business in year2 promoter identified target as a target for a leveraged_buyout promoter formed a transitory acquisition corporation acquisition acquisition purchased from sh1 and sh2 all but m shares retained by sh1 of the outstanding_stock of target the purchase_price was approximately dollar_figureaa pursuant to an agreement dated as of date1 acquisition obtained funds to finance the acquisition of target through the issuance of senior and subordinated notes to three limited_partnerships previously formed by promoter to invest in leveraged_buyout transactions in particular it issued senior notes in the amount of dollar_figurebb to lp1 subordinated notes in the amount of dollar_figurecc to lp2 and subordinated notes in the amount of dollar_figuredd to lp3 in addition the limited_partnerships purchased a total of shares of class b common_stock in the aggregate amount of dollar_figureee n managers of target purchased a total of p shares of class a stock in the aggregate amount of dollar_figureff immediately after this acquisition acquisition merged into target with target surviving and assuming acquisition’s liabilities including the notes issued to the limited_partnerships at the same time the shares of target stock retained by sh1 were converted to new class a stock of target and shares of class a and class b stock were issued in exchange for the class a and class b stock of acquisition the remaining shares of target stock previously held by acquisition were canceled this essentially resulted in a recapitalization of target in year3 lp1 lp3 and other investors unrelated to target formed parent to acquire the assets of four companies engaged in businesses that were related or complementary to target’s business on date2 parent acquired the stock of target in exchange for newly issued shares of parent law and analysis disregarding acquisition the service generally disregards a transitory corporation that is formed solely for the purpose of acquiring the stock of a target_corporation see revrul_73_427 1973_2_cb_301 revrul_78_250 1978_1_cb_83 revrul_79_273 1979_2_cb_125 revrul_90_95 1990_2_cb_67 in revrul_78_250 for example individual a owned percent of the stock of corporation x and the remaining stock of s tl-n-8535-98 was widely held in order to acquire complete control of x a formed new corporation y receiving all of the y stock in exchange for his x stock y then merged into x under state law with each share of y stock converted into a share of x stock and the minority shareholders of x receiving cash for their x stock the ruling concludes that y should be disregarded t he creation of y followed by the merger of y into x with a exchanging x stock for y stock with the minority shareholders receiving cash and the conversion of the y stock into x stock is disregarded for federal_income_tax purposes revrul_73_427 the transaction is treated as if a never transferred any x stock with the net effect that the minority shareholders of x received cash in exchange for their stock such cash is treated as received by the minority shareholders as distributions in redemption of their x stock subject_to the provisions and limitations of sec_302 of the code c b pincite in custom chrome inc v commissioner tcmemo_1998_317 76_tcm_386 appeal filed no 9th cir date jordan company an investment firm formed custom chrome holdings inc holdings which entered into an agreement to purchase the stock of custom chrome inc cci from its sole shareholder for dollar_figure million holdings then formed custom chrome acquisition corp ccac as a wholly owned subsidiary for the purpose of facilitating the purchase of the cci stock in a leveraged_buyout transaction ccac obtained a bank loan of dollar_figure million to finance the purchase and provide working_capital for cci after the acquisition using the funds borrowed by ccac holdings purchased the cci stock and immediately caused ccac to merge into cci under the merger agreement cci became liable for the debts of ccac in determining whether cci properly deducted certain legal and professional expenses_incurred in connection with the transaction the tax_court determined that ccac and the steps of the transaction involving ccac should be disregarded for income_tax purposes in effect the transaction is to be treated for federal_income_tax purposes as if petitioner received loans directly from the bank and then used dollar_figure million of the loan proceeds to redeem the shares of stock that were held by the sole shareholder t c m pincite based on this view of the transaction the court held that the fees incurred in connection with cci’s redemption of its stock were nondeductible under sec_162 previously in 103_tc_345 the court continued tl-n-8535-98 as discussed by the court in custom chrome t c m pincite the conclusion that the target should be treated as having redeemed its shares is supported by applying the step_transaction_doctrine the step_transaction_doctrine has been described as another rule_of substance over form which treats a series of formally separate steps as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 see also 302_us_609 a given result at the end of a straight path is not made a different result because reached by following a devious path in penrod the court discussed three alternative tests for invoking the step_transaction_doctrine the binding_commitment_test the interdependence test and the end-result_test the application of any these tests to the acquisition of target shares by acquisition from the selling shareholders followed immediately by the merger of acquisition into target results in an integrated transaction properly designated for tax purposes as a redemption a series of transactions are collapsed under the binding_commitment_test if at the time the first step is entered into there was a binding commitment to undertake the later step penrod v commissioner t c pincite this test is clearly satisfied acquisition acquired the shares of target from the selling shareholders pursuant to an agreement that contemplated the immediate merger of acquisition into target since the binding_commitment_test is the narrowest test and therefore the most difficult to satisfy the less restrictive end-result and interdependence tests described in penrod are also satisfied the end-result_test is described as applying where a series of formally separate steps are really pre-arranged parts of a single transaction intended from the outset to reach the ultimate result the interdependence test is stated to focus on whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without completion of the series penrod v commissioner t c pincite the agreement provided that acquisition would merge into target and that target would assume responsibility for repayment of the funds borrowed to acquire the selling shareholder's target stock target not acquisition was intended as the continued accepted without discussion the service’s treatment of a similarly structured leveraged_buyout transaction as a redemption to the extent of the liabilities assumed by the target t c pincite n tl-n-8535-98 ultimate owner of the shares and as the obligor on the securities issued to acquire the shares from sh1 and sh2 acquisition's acquisition was merely a transitory step to that end viewed in this manner the end result of the transaction as intended by all of the participants was the acquisition by target of its own shares this is the essence of a redemption as defined in sec_317 in short the step_transaction_doctrine founded on the principle that substance prevails over form applies where a transitory corporation purchases target shares from the selling shareholders followed by the merger of the transitory corporation into the target as a result the transitory corporation and the series of transactions involving it are disregarded and treated as a redemption for federal_income_tax purposes to the extent that the target shares were acquired with borrowed funds that target was liable to repay this leveraged_buyout in this case involves the following steps the investors ie target’s management and the limited_partnerships formed acquisition contributing cash in the amount of dollar_figuregg in exchange for class a and class b common_stock acquisition raised approximately dollar_figurehh by issuing senior and subordinated notes to the limited_partnerships using the proceeds from the loans acquisition paid sh1 and sh2 approximately dollar_figureaa for almost all of their stock in target with sh1 retaining m shares immediately after the acquisition acquisition merged into target with target surviving the merger and assuming acquisition’s debt obligations to the limited_partnerships in the merger target revised its capital structure to have class a and class b common_stock target issued class a shares to replace the m shares retained by sh1 as well as class a and class b shares to former shareholders of acquisition on a share-for-share basis these steps are similar to the transactions in custom chrome acquisition was formed solely to facilitate the purchase of sh1's and sh2's target stock and the only business it conducted before merging out of existence was related to purchasing the stock and financing the purchase accordingly based on the rationale discussed above acquisition should be disregarded tl-n-8535-98 effect of disregarding acquisition as indicated above in discussing revrul_78_250 and the custom chrome opinion the effect of disregarding a transitory corporation such as acquisition is to treat target as receiving the loan proceeds directly from the lender and using those proceeds to redeem its stock from the selling shareholders see t c m pincite the rationale for treating the transaction as a redemption is that the target_corporation is obligated to repay the borrowed funds that are used to purchase the target stock from the selling shareholders it is a common characteristic of a leveraged_buyout that assets of the target are used to pay for part or all of the cost of acquiring the target’s stock thus to the extent that the target is obligated to repay the borrowed funds used to acquire its stock the transaction is treated as a redemption as relevant to your request the essential point is that disregarding acquisition in this case does not mean that target’s assumption of acquisition’s liabilities can be disregarded or ignored on the contrary inasmuch as the intent of the parties was that target would ultimately be liable for the amounts financed the effect is to treat target as incurring the assumed_liabilities itself as a result disregarding acquisition because it was a transitory corporation would not alter the end result in which target assumed acquisition’s liabilities case development hazards and other considerations although we concluded that disregarding acquisition would not affect the recapitalization of target we note that this does not preclude an inquiry into the question of whether the assumed_liabilities constitute bona_fide indebtedness because the debt is between related parties ie target and some of its shareholders such an inquiry is appropriate see eg 398_f2d_694 3d cir in closely_held_corporation the form of the transaction may not reflect intrinsic economic nature of the transaction because the parties can mold the transaction at their will 95_tc_257 form and labels may not be significant in related_party debt this is a fact-intensive inquiry involving a number of factors that the courts have developed see 74_tc_476 61_tc_367 based on the available information we do not discern a on the other hand to the extent that the funds used to acquire the target stock purchase are from other sources eg from new investors the transaction should arguably be treated as an ordinary purchase tl-n-8535-98 compelling argument for treating the debt at issue as equity however we are available to assist if you wish to pursue this line of argument because the purchase of sh1's and sh2's stock should be treated as a redemption by target sec_162 would apply to disallow a deduction for any costs incurred by target in connection with that transaction the available information does not indicate whether target claimed deductions for any such expenses but we raise this point merely to call it to your attention if you have any further questions please call deborah a butler assistant chief_counsel field service arturo estrada acting chief corporate branch by cc assistant regional_counsel lc cc ser assistant regional_counsel tl cc ser
